Exhibit 10.3
2009 CHAIRMAN RESTRICTED STOCK UNIT AGREEMENT
          This 2009 Chairman Restricted Stock Unit Agreement (this “Agreement”)
is between Oceaneering international, inc. (the “Company”) and John R. Huff (the
“Participant”), the non-employee Chairman of the Board of Directors of the
Company (“Chairman”), regarding an award (“Award”) of 10,000 units (“Restricted
Stock Units”) representing shares of Common Stock (as defined in the 2005
Incentive plan of oceaneering international, inc. (the “Plan”), awarded to the
Participant effective February 20, 2009 (the “Award Date”), such number of
Restricted Stock Units subject to adjustment as provided in Section 15 of the
Plan, and further subject to the following terms and conditions:
     1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of (i) the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof, and (ii) the Amended and Restated Service
Agreement dated December 21, 2006, and as amended by the modification thereto
dated December 15, 2008, between the Participant and the Company (together, the
“Service Agreement”). Except for: (i) the provisions for vesting and settlement
in Sections 2(c), 7(b) and 7(c) below applicable from and after August 16, 2011
if the Participant continues to serve as Chairman after that date; and (ii) the
Participant’s agreement in this clause (ii) that the Participant is not eligible
in 2009 for any retainers or meeting fees applicable to non-employee members of
the Board of Directors of the Company, in the event of a conflict between this
Agreement and the Service Agreement, the Service Agreement shall control the
Participant’s rights under this Agreement. Except as defined or otherwise
specifically provided herein, capitalized terms shall have the same meanings
ascribed to them under the Plan and the Service Agreement.
     2. Vesting.
     (a) All Restricted Stock Units subject to this Award shall vest in full on
the third anniversary of the Award Date, provided the Participant is Chairman on
such anniversary.
     (b) Restricted Stock Units subject to this Award shall vest, irrespective
of the provisions set forth in subparagraph (a) above, provided that the
Participant has continuously served as Chairman from the Award Date until the
applicable December 15th following the later of (i) the Award Date, and (ii) his
attainment of Retirement Age, in the following amounts provided the Participant
is serving as Chairman on the applicable December 15th:
     (i) on December 15, 2009, one-third of the Award shall be vested;
     (ii) on December 15, 2010, an additional one-third of the Award shall be
vested; and

Page 1 of 8



--------------------------------------------------------------------------------



 



     (iii) on December 15, 2011, the entire Award shall be vested.
     (c) All Restricted Stock Units (and any substitute security and cash
component distributed in connection with a Change of Control) subject to this
Award shall vest in full, irrespective of the provisions set forth in
subparagraphs (a) or (b) above, provided that the Participant has continuously
served as Chairman since the Award Date: (i) upon the Participant ceasing to
serve as Chairman pursuant to Section 4(a) of the Service Agreement; or (ii) if
the Participant continues to serve as Chairman after August 15, 2011, upon the
Participant ceasing to serve as Chairman (A) under any of the circumstances
referred to in the immediately preceding clause (i) (determined as if such
cessation had occurred during Agreement Phase B), or (B) under any of the
circumstances or events that would constitute the Participant refusing to serve
as Chairman if the provisions of Section 4(b) of the Service Agreement were
applicable.
     (d) For purposes of this Agreement,
     (i) “Change of Control” means:
     (A) any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s outstanding Voting Securities, other than
through the purchase of Voting Securities directly from the Company through a
private placement; or
     (B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or
     (C) the Company is merged or consolidated with another corporation or
entity and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former shareholders of the Company; or
     (D) a tender offer or exchange offer is made and consummated by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or
     (E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
     (1) the Incumbent Board does not have authority (whether by law or
contract) to directly control the use or further disposition of such assets; and

Page 2 of 8



--------------------------------------------------------------------------------



 



     (2) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.
     (F) Anything else in this definition to the contrary notwithstanding:
     (1) no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and
     (2) no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(2)(a)(v) and the Treasury
Regulations promulgated thereunder.
     (ii) “Person” means, any individual, corporation, partnership, group,
association or other “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, and the related rules and
regulations promulgated thereunder.
     (iii) “Retirement Age” means the earlier to occur of:
     (A) age 65 or more, or
     (B) age 60 or more with at least 15 years of continuous service with the
Company,
provided that the Participant has remained in service with the Company until the
earlier to occur of (A) or (B). The Company hereby acknowledges that Participant
has satisfied the requirements of “Retirement Age” as set forth herein as of the
date of this Agreement.
     (iv) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     3. Forfeiture of Award. If, prior to August 16, 2011, the Participant
ceases to serve as Chairman pursuant to Section 4(b) of the Service Agreement,
all unvested Restricted Stock Units as of the date Participant no longer serves
as Chairman shall be forfeited.
     4. Registration of Units. The Participant’s right to receive the Restricted
Stock Units shall be evidenced by book entry registration (or by such other
manner as the Committee may determine).

Page 3 of 8



--------------------------------------------------------------------------------



 



     5. No Dividend Equivalent Payments. The Company will not pay dividend
equivalents on any outstanding Restricted Stock Units.
     6. Shareholder Rights. The Participant shall have no rights of a
shareholder with respect to shares of Common Stock subject to this Award unless
and until such time as the Award has been settled by the transfer of shares of
Common Stock to the Participant.
     7. Settlement and Delivery of Shares.
     (a) Unless settled earlier pursuant to Sections 7(b) or 7(c) below,
settlement of vested Restricted Stock Units that vest in accordance with Section
2(a) above shall be made as soon as administratively practicable after vesting,
but in no case later than the 15th day of the third calendar month following the
calendar month in which vesting occurs. Unless settled earlier pursuant to
Sections 7(b) or 7(c) below, settlement of vested Restricted Stock Units that
vest in accordance with Section 2(b) above shall be made as soon as
administratively practicable after the third anniversary of the Award Date, but
in no case later than the 15th day of the third calendar month following the
calendar month in which the third anniversary occurs.
     (b) Upon Participant ceasing to serve as Chairman pursuant to Section 4(b)
of the Service Agreement or from and after August 16, 2011, as a result of any
circumstances or events that would constitute the Participant refusing to serve
as Chairman if the provisions of Section 4(b) of the Service Agreement were
applicable, settlement of the Restricted Stock Units that have vested in
accordance with Section 2(b) or Section 2(c)(ii)(B), respectively, above, shall
be made as soon as administratively practicable after the third anniversary of
the Award Date, but in no case later than the 15th day of the third calendar
month following the calendar month in which the third anniversary occurs.
     (c) Upon Participant ceasing to serve as Chairman under circumstances
resulting in vesting under Section 2(c)(i) or Section 2(c)(ii)(A) above, any
unvested Restricted Stock Units shall be vested pursuant to Section 2(c) above
and settlement of all such vested Restricted Stock Units shall be made as soon
as administratively practicable after such cessation of service, but in no case
later than the 15th day of the calendar month following the calendar month in
which the date of such cessation of service occurs.
     (d) Settlement will be made by payment in shares of Common Stock.
     (e) The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.
     8. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or

Page 4 of 8



--------------------------------------------------------------------------------



 



the Plan shall be in writing addressed to the Corporate Secretary of the Company
and shall be: (a) by registered or certified United States mail, postage
prepaid, to 11911 FM 529, Houston, Texas 77041-3011; or (b) by hand delivery or
otherwise to 11911 FM 529, Houston, Texas 77041-3011. Any such notice shall be
deemed effectively delivered or given upon receipt.
          Notwithstanding the foregoing, in the event that the address of the
Company’s principal executive offices is changed prior to the date of any
settlement of this Award, notices shall instead be made pursuant to the
foregoing provisions at the then current address of the Company’s principal
executive offices.
          Any notice or other communication to the Participant with respect to
this Agreement or the Plan shall be given in writing and shall be deemed
effectively delivered or given upon receipt or, in the case of notices mailed by
the Company to the Participant, five days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the address specified at
the end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.
     9. Assignment of Award. Except as otherwise permitted by the Committee and
as provided in the immediately following paragraph, the Participant’s rights
under the Plan and this Agreement are personal, and no assignment or transfer of
the Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his lifetime only to the Participant, or in the case of the Participant
being mentally incapacitated, this Award shall be payable to his guardian or
legal representative.
          The Participant may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such other form as may be prescribed by the
Committee; provided that no such designation shall be effective unless so filed
prior to the death of the Participant and no such designation shall be effective
as of a date prior to receipt by the Company. The Participant may change his
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, the Award, if any, will pass to the
designated Beneficiary and such person will be deemed the Participant for
purposes of any applicable provisions of this Agreement. If no such designation
is made or if the designated Beneficiary does not survive the Participant’s
death, the Award shall pass by will or, if none, then by the laws of descent and
distribution.
     10. Withholding. The Company’s obligations under this Agreement shall be
subject to the satisfaction of all applicable tax withholding requirements
including those related to federal, state and local income and employment taxes
(the “Required Withholding”). The Company may withhold an appropriate amount of
cash (with respect to the payment of dividend equivalents) or number of shares
from the Common Stock that would otherwise have been delivered to the
Participant (with respect to the settlement of the Award) necessary to satisfy
the Participant’s Required Withholding, and deliver the remaining amount of cash
or shares of Common Stock to the Participant, unless the Participant has made
arrangements with the Company for the Participant to deliver to the Company
cash, check, other available funds or

Page 5 of 8



--------------------------------------------------------------------------------



 



shares of previously owned Common Stock for the full amount of the Required
Withholding by 5:00 p.m. Central Standard Time on the date an amount is included
in the income of the Participant. The amount of the Required Withholding and the
number of shares to satisfy the Participant’s Required Withholding shall be
based on the Fair Market Value of the shares on the date prior to the applicable
date of income inclusion.
     11. Stock Certificates. Any certificates representing the Common Stock
issued pursuant to the settlement of an Award will bear all legends required by
law and necessary or advisable to effectuate the provisions of the Plan and this
Award. The Company may place a “stop transfer” order against shares of the
Common Stock issued pursuant to this Award until all restrictions and conditions
set forth in the Plan or this Agreement and in the legends referred to in this
Section 11 have been complied with.
     12. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Section 9 of this Agreement.
     13. No Service as Chairman Guaranteed. No provision of this Agreement shall
confer any right upon the Participant to serve as Chairman.
     14. Code Section 409A Compliance. This Award is intended to satisfy the
requirements of Section 409A of the Code or alternatively, the short-term
deferral exclusion under Section 409A of the Code and related regulations and
Treasury pronouncements.
     15. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
     16. Amendment. Except as set forth herein, this Agreement cannot be
modified, altered or amended except by an agreement, in writing, signed by both
the Company and the Participant.

Page 6 of 8



--------------------------------------------------------------------------------



 



                  OCEANEERING INTERNATIONAL, INC.    
 
           
Award Date: February 20, 2009
  By:        
 
     
 
George R. Haubenreich, Jr.    
 
      Senior Vice President, General Counsel and Secretary    

          The Participant hereby accepts the foregoing 2009 Chairman Restricted
Stock Unit Agreement, subject to the terms and provisions of the Plan and
administrative interpretations thereof referred to above.

             
 
      PARTICIPANT:    
 
           
Date:
           
 
     
 
   
 
           
 
      Participant’s Address:    
 
           
 
      John R. Huff    
 
      102 Broad Oaks Circle    
 
      Houston, Texas 77056    

Page 7 of 8



--------------------------------------------------------------------------------



 



Exhibit A to 2009 Chairman
Restricted Stock Unit Agreement
Designation of Beneficiary
           I, John R. Huff (“Participant”), hereby declare that upon my death,
                                                              (the
“Beneficiary”) of
                                                              (address), who is
my                                            (relationship), will be entitled
to the Award which may become payable under the Plan and all other rights
accorded the Participant under the Participant’s 2009 Chairman Restricted Stock
Unit Agreement (capitalized terms used but not defined herein have the
respective meanings assigned to them in such agreement).
          It is understood that this designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
          It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked upon the filing of this designation with
the Company. This designation of Beneficiary may only be revoked in writing,
signed by the Participant, and filed with the Corporate Secretary of the Company
prior to the Participant’s death.

         
 
 
 
Participant    
 
       
 
 
 
   
 
  Date    

Page 8 of 8